Citation Nr: 0125486	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel
INTRODUCTION

The veteran had active service from September 1969 to October 
1971.  He died in October 1999 of arteriosclerotic 
cardiovascular disease.  The appellant is his sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied entitlement to service 
connection for the cause of the veteran's death for the 
purpose of establishing entitlement to service-connected 
burial benefits and entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  The case has since come under the 
jurisdiction of the RO in Los Angeles, California.

The appellant requested a hearing before a Member of the 
Travel Board.  A hearing was scheduled for September 2001; 
however, the appellant failed to report for that hearing and 
did not request that it be rescheduled.  Accordingly, the 
Board concludes that the appellant has withdrawn the hearing 
request.  See 38 C.F.R. § 20.704(d).

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board notes that the appeal 
pertaining to compensation under 38 U.S.C.A. § 1318 cannot be 
resolved due to a temporary stay on processing appeals 
relating to such claims where the decision would require a 
hypothetical determination of eligibility.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations 
- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking.


REMAND

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. Law. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of the enactment and not yet 
final as of that date. See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The law is applicable to the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist appellants in the development of their claims.  
First the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete the claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to an appellant 
who files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA.  It would be potentially prejudicial if the Board were 
to proceed to a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992).  Therefore, for 
these reasons, a remand is required.

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The appellant contends that the 
veteran's service-connected post-traumatic stress disorder 
caused the cardiovascular disease which led to his death.  
The VA treatment records in the veteran's file indicate he 
was being treated for hypertension.  In addition, a November 
1998 emergency room record indicates that the veteran had 
experienced an acute myocardial infarction.  Under the new 
act, the VA has a duty to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies.  38 U.S.C.A. § 5103A (b).  
Based on the review of the claims file, it appears that no 
attempt has been made to identify and obtain all of the 
veteran's treatment records regarding his hypertension and 
any other cardiovascular conditions that may have contributed 
to the veteran's death.

The Board also notes that the RO did not send the appellant 
any letters informing her of the evidence she would need in 
order to support her claim.  In addition, the RO did not 
inform the appellant of its enhanced duty to assist under the 
VCAA.  The Board concludes that the RO has not yet complied 
with its notification requirements under the VCAA.

Therefore, further development is warranted and the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the veteran's VA 
treatment records for hypertension and 
other cardiovascular disease since 1995.  
If the appellant identifies any private 
treatment the veteran received for 
hypertension or cardiovascular disease, 
the RO should obtain those records as 
well.

2.  Once the relevant medical records 
have been obtained, a VA cardiologist 
should review the claims file, and should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD contributed to or caused the 
veteran's death by causing or aggravating 
his cardiovascular disease.

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied with 
and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




